--------------------------------------------------------------------------------

Exhibit 10.7
 
WASTE CONNECTIONS, INC.
 
2002 SENIOR MANAGEMENT
 
EQUITY INCENTIVE PLAN
 
1.
PURPOSE.

 
The purpose of the Plan is to provide a means for the Company and any
Subsidiary, through the grant of Incentive Stock Options and Nonqualified Stock
Options to selected Officers and Directors, to attract and retain persons of
ability as Officers and Directors, and to motivate such persons to exert their
best efforts on behalf of the Company and any Subsidiary.
 
2.
DEFINITIONS.

 
(a)           “Board” means the Company’s Board of Directors.
 
(b)           “Change in Control” means:
 
(i)           any reorganization, liquidation or consolidation of the Company,
or any merger or other business combination of the Company with any other
corporation, other than any such merger or other combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such transaction;
 
(ii)           any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company; or
 
(iii)           any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act) shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of fifty percent (50%) or more
of the Company’s outstanding voting securities (except that for purposes of this
definition, “person” shall not include any person (or any person that controls,
is controlled by or is under common control with such person) who as of the date
of an Option Agreement owns ten percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company).
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
(d)           “Committee” means a committee appointed by the Board in accordance
with section 4(c) of the Plan.
 

--------------------------------------------------------------------------------


 
(e)           “Company” means Waste Connections, Inc., a Delaware corporation.
 
(f)           “Continuous Status as an Officer or Director” means the employment
or relationship as a Director is not interrupted or terminated.  An interruption
or termination shall not be deemed to occur if a person remains employed with
the Company following cessation of his or her status as an Officer or
Director.  The Board, in its sole discretion, may determine whether Continuous
Status as an Officer or Director shall be considered interrupted in the case of
(i) any leave of absence approved by the Board, including sick leave, military
leave or any other personal leave, or (ii) transfers between locations of the
Company or between the Company and a Subsidiary or their successors.
 
(g)           “Director” means a member of the Company’s Board.
 
(h)           “Disability” means permanent and total disability within the
meaning of section 422(c)(6) of the Code.
 
(i)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Subsidiary of the Company.  Neither service as a
Director nor receipt of a director’s fee from the Company shall be sufficient to
constitute “employment” by the Company.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(k)           “Fair Market Value” means, as of any date, the value of Stock
determined as follows:
 
(i)           If the Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for the Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the market trading day of the date of determination, or,
if the date of determination is not a market trading day, the last market
trading day prior to the date of determination, in each case as reported in The
Wall Street Journal or such other sources as the Board deems reliable;
 
(ii)           If the Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the Stock on the market
trading day of the date of determination, or, if the date of determination is
not a market trading day, the last market trading day prior to the date of
determination; or
 
(iii)           In absence of an established market for the Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.
 
(l)           “Incentive Stock Options” means Options that are intended to
qualify as incentive stock options within the meaning of section 422 of the
Code, subject to the approval requirements of Section 9.
 
(m)           “Non-Employee Director” means a Director who satisfies the
requirements established from time to time by the Securities and Exchange
Commission for non-employee directors under Rule 16b-3.
 
2

--------------------------------------------------------------------------------


 
(n)           “Nonqualified Stock Options” means Options that are not intended
to qualify as Incentive Stock Options.
 
(o)           “Officer” means any officer of the Company or a Subsidiary.
 
(p)           “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(q)           “Optionee” means an Officer or Director who holds an outstanding
Option.
 
(r)           “Options” means, collectively, Incentive Stock Options and
Nonqualified Stock Options.
 
(s)           “Outside Director” means a member of the Board who satisfies the
requirements established from time to time for outside directors under section
162(m) of the Code.
 
(t)           “Plan” means this Waste Connections, Inc. 2002 Senior Management
Equity Incentive Plan.
 
(u)           “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any
successor to Rule 16b-3, as amended from time to time.
 
(v)           “Securities Act” means the Securities Act of 1933, as amended.
 
(w)           “Stock” means the Common Stock of the Company.
 
(x)           “Subsidiary” means any corporation that at the time an Option is
granted under the Plan qualifies as a subsidiary of the Company under the
definition of “subsidiary corporation” contained in section 424(f) of the Code,
or any similar provision hereafter enacted.
 
(y)           “Ten Percent Shareholder” means an individual who, at the time of
an Option grant, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company.
 
3.
SHARES SUBJECT TO THE PLAN.

 
Subject to adjustment as provided in section 6 for changes in Stock, the Stock
that may be sold pursuant to Options shall not exceed in the aggregate 6,750,000
shares.  Such number of shares shall be reserved for Options (subject to
adjustment as provided in section 6).  If any Option for any reason terminates,
expires or is cancelled without having been exercised in full, the Stock not
purchased under such Option shall revert to and again become available for
issuance under the Plan.
 
4.
ADMINISTRATION.

 
(a)           The Plan shall be administered by the Board or, at the election of
the Board, by a Committee, as provided in subsection (b), or, as to certain
functions, by an Officer of the Company, as provided in subsection (c).  Subject
to the Plan, the Board shall:
 
3

--------------------------------------------------------------------------------


 
                (i)          determine and designate from time to time those
Officers and Directors to whom Options are to be granted, and whether the
Options granted will be Incentive Stock Options or Nonqualified Stock Options;
 
(ii)         authorize the granting of Incentive Stock Options, Nonqualified
Stock Options or combinations thereof;
 
(iii)       determine the number of shares subject to each Option and the
Exercise Price of each Option;
 
(iv)        determine the time or times when and the manner in which each Option
shall be exercisable and the duration of the exercise period;
 
(v)          construe and interpret the Plan and the Options, and establish,
amend and revoke rules and regulations for the Plan’s administration, and
correct any defect, omission or inconsistency in the Plan or any Option
Agreement in a manner and to the extent it deems necessary or expedient to make
the Plan fully effective;
 
(vi)        determine the Fair Market Value;
 
(vii)       approve forms of agreements for use under the Plan; and
 
(viii)      make such other determinations as it may be authorized to make in
the Plan and as it may deem necessary and desirable for the purposes of the
Plan.
 
(b)           Notwithstanding the foregoing, however:
 
(i)          no Option shall be granted after the expiration of ten years from
the effective date of the Plan specified in section 9 below;
 
(ii)         the aggregate Fair Market Value (determined as of the date the
Option is granted) of the Stock subject to Options that become exercisable for
the first time by any Officer during any calendar year under all Incentive Stock
Options of the Company and its Subsidiaries shall not exceed $100,000;
 
(iii)       no Officer or Director who is not an Employee of the Company or a
Subsidiary shall be entitled to receive Incentive Stock Options under the Plan;
 
(iv)        subject to adjustment as provided in Section 6(b), at any such time
as Company is a “publicly held corporation” within the meaning of Code Section
162(m), no Officer or prospective Officer shall be granted Options within any
fiscal year of the Company to purchase more than 1,125,000 shares of Stock.  An
Option that is cancelled in the same fiscal year of the Company in which it was
granted shall continue to be counted against the grant limit for such period.
 
(c)           The Board may delegate administration of the Plan to one or more
Committees of the Board.  Each such Committee shall consist of one or more
members appointed by the Board.  Subject to the foregoing, the Board may from
time to time increase the size of any such Committee and appoint additional
members, remove members (with or without cause) and appoint new members in
substitution therefor, or fill vacancies, however caused.  If the Board
delegates administration of the Plan to a Committee, the Committee shall have
the same powers theretofore possessed by the Board with respect to the
administration of the Plan (and references in this Plan to the Board shall apply
to the Committee), subject, however, to such resolutions, not inconsistent with
the provisions of the Plan, as may be adopted from time to time by the
Board.  The Board may abolish any such Committee at any time and revest in the
Board the previously delegated administration of the Plan.
 
4

--------------------------------------------------------------------------------


 
(d)           The Board may delegate administration of sections 4(a)(i) through
4(a)(iii) above to the Chief Executive Officer of the Company; provided,
however, that such officer may not issue Options to purchase more than 6,750,000
shares of Stock and may not designate himself or herself or someone who is not
an officer as an Optionee.
 
(e)           Notwithstanding anything in this section 4 to the contrary, so
long as a class of the Company’s equity securities is registered under section
12 of the Exchange Act, all decisions to grant Options to an Officer or Director
shall be made by a Committee comprised solely of two or more Directors, each of
whom is both a Non-Employee Director and an Outside Director, or shall be made
in another manner that satisfies the requirements of Rule 16b-3 and section
162(m) of the Code, so that (i) transactions between the Company and any Officer
or Director relating to such Options may be exempt from section 16(b) of the
Exchange Act, and (ii) the grant or exercise of Options is not considered
“applicable employee remuneration” as defined in section 162(m) of the Code.
 
5.
TERMS AND CONDITIONS OF OPTIONS.

 
Each Option granted shall be evidenced by an Option Agreement in substantially
the form attached hereto as Annex A or Annex B or such other form as may be
approved by the Board.  Each Option Agreement shall include the following terms
and conditions and such other terms and conditions as the Board may deem
appropriate:
 
(a)           OPTION TERM.  Each Option Agreement shall specify the term for
which the Option thereunder is granted and shall provide that such Option shall
expire at the end of such term.  The Board may extend such term; provided that,
in the case of an Incentive Stock Option, such extension shall not in any way
disqualify the Option as an Incentive Stock Option.  The term of any Option,
including any such extensions, shall not exceed ten years from the date of
grant; provided that, in the case of an Incentive Stock Option granted to a Ten
Percent Shareholder, such term, including extensions, shall not exceed five
years from the date of grant.
 
(b)           EXERCISE PRICE.  Each Option Agreement shall specify the exercise
price per share, as determined by the Board at the time the Option is granted;
provided that the exercise price of an Incentive Stock Option shall be not less
than the Fair Market Value, or if granted to a Ten Percent Shareholder, 110
percent of the Fair Market Value, of one share of Stock on the date the Option
is granted, as such Fair Market Value is determined by the Board.
 
(c)           VESTING.  Each Option Agreement shall specify when it is
exercisable.  The total number of shares of Stock subject to an Option may, but
need not, be allotted in periodic installments (which may, but need not be,
equal).  An Option Agreement may provide that from time to time during each of
such installment periods, the Option may become exercisable (“vest”) with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period or
any prior period as to which the Option shall have become vested but shall not
have been fully exercised.  An Option may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Board deems appropriate.
 
5

--------------------------------------------------------------------------------


 
(d)           PAYMENT OF PURCHASE PRICE ON EXERCISE.  Each Option Agreement
shall provide that the purchase price of the shares as to which such Option may
be exercised shall be paid to the Company at the time of exercise either (i) in
cash, or (ii) in the absolute discretion of the Board (which discretion may be
exercised in a particular case without regard to any other case or cases), at
the time of the grant or thereafter, (A) by the withholding of shares of Stock
issuable on exercise of the Option or the delivery to the Company of other Stock
owned by the Optionee, provided in either case that the Optionee has owned
shares of Stock equal in number to the shares so withheld for a period
sufficient to avoid a charge to the Company’s reported earnings, (B) according
to a deferred payment or other arrangement (which may include, without limiting
the generality of the foregoing, the use of Stock) with the person to whom the
Option is granted or to whom the Option is transferred pursuant to section 5(e),
(C) by delivery of a properly executed notice together with irrevocable
instructions to a broker providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the Stock being
acquired upon the exercise of the Option, including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System (a
“cashless exercise”), or (D) in any other form or combination of forms of legal
consideration that may be acceptable to the Board.
 
In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at the minimum rate necessary to avoid the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement, or if less, the maximum rate permitted by law.
 
(e)           NONTRANSFERABILITY.  An Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by the Optionee
during his or her lifetime, whether by operation of law or otherwise, other than
by will or the laws of descent and distribution applicable to the Optionee, and
shall not be made subject to execution, attachment or similar process; provided
that the Board may in its discretion at the time of approval of the grant of an
Option or thereafter permit an Optionee to transfer an Option to a trust or
other entity established by the Optionee for estate planning purposes, and may
permit further transferability or impose conditions or limitations on any
permitted transferability.  Otherwise, during the lifetime of an Optionee, an
Option shall be exercisable only by such Optionee.
 
(f)           CONDITIONS ON EXERCISE OF OPTIONS AND ISSUANCE OF SHARES.
 
(i)           SECURITIES LAW COMPLIANCE.  The Plan, the grant and exercise of
Options thereunder and the obligation of the Company to sell and deliver shares
on exercise of Options shall be subject to all applicable Federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required, in the opinion of the Board.  Options may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  In addition, no Option
may be exercised unless (a) a registration statement under the Securities Act
shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (b) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of any
Option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
6

--------------------------------------------------------------------------------


 
(ii)           INVESTMENT REPRESENTATION.  The Company may require any Optionee,
or any person to whom an Option is transferred, as a condition of exercising
such Option, to (A) give written assurances satisfactory to the Company as to
the Optionee’s knowledge and experience in financial and business matters or to
employ a purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option, and (B) to give
written assurances satisfactory to the Company stating that such person is
acquiring the Stock subject to the Option for such person’s own account and not
with any present intention of selling or otherwise distributing the Stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
shall not apply if (1) the issuance of the Stock on the exercise of the Option
has been registered under a then currently effective registration statement
under the Securities Act, or (2) counsel for the Company determines as to any
particular requirement that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, with
the advice of its counsel, place such legends on stock certificates issued under
the Plan as the Company deems necessary or appropriate to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Stock.
 
(g)           EXERCISE AFTER DEATH OF OPTIONEE.  If an Optionee dies (i) while
an Officer or Director, or (ii) within three months after termination of the
Optionee’s Continuous Status as an Officer or Director because of his or her
Disability or retirement, his or her Options may be exercised (to the extent
that the Optionee was entitled to do so on the date of death or termination) by
the Optionee’s estate or by a person who shall have acquired the right to
exercise the Options by bequest or inheritance, but only within the period
ending on the earlier of (A) one year after the Optionee’s death (or such
shorter or longer period specified in the Option Agreement, which period shall
not be less than six months), or (B) the expiration date specified in the Option
Agreement.  If, after the Optionee’s death, the Optionee’s estate or the person
who acquired the right to exercise the Optionee’s Options does not exercise the
Options within the time specified herein, the Options shall terminate and the
shares covered by such Options shall revert to and again become available for
issuance under the Plan.
 
(h)           EXERCISE AFTER TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS AN
OFFICER OR DIRECTOR AS A RESULT OF DISABILITY OR RETIREMENT.  If an Optionee’s
Continuous Status as an Officer or Director terminates as a result of the
Optionee’s Disability or retirement, and the Optionee does not die within the
following three months, the Optionee may exercise his or her Options (to the
extent that the Optionee was entitled to exercise them on the date of
termination), but only within the period ending on the earliest of (i) three
months after retirement, in the case of Incentive Stock Options, (ii) six months
after Disability, in the case of Incentive Options, (iii) six months after
Disability or retirement, in the case of Nonqualified Stock Options (or such
longer period specified in the Option Agreement), or (iv) the expiration of the
term set forth in the Option Agreement.  If, after termination, the Optionee
does not exercise his or her Options within the time specified herein, the
Options shall terminate, and the shares covered by such Options shall revert to
and again become available for issuance under the Plan.
 
7

--------------------------------------------------------------------------------


 
(i)           NO EXERCISE AFTER TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS
AN OFFICER OR DIRECTOR OTHER THAN AS A RESULT OF DEATH, DISABILITY OR
RETIREMENT.  If an Optionee’s Continuous Status as an Officer or Director
terminates other than as a result of the Optionee’s death, Disability or
retirement, all right of the Optionee to exercise his or her Options shall
terminate on the date of termination of such Continuous Status as an Officer or
Director.  The Options shall terminate on such termination date, and the shares
covered by such Options shall revert to and again become available for issuance
under the Plan.
 
(j)           EXCEPTIONS.  Notwithstanding subsections (g), (h) and (i) , the
Board shall have the authority to extend the expiration date of any outstanding
Option in circumstances in which it deems such action to be appropriate,
provided that no such extension shall extend the term of an Option beyond the
expiration date of the term of such Option as set forth in the Option Agreement.
 
(k)           INCENTIVE STOCK OPTIONS.  Each Option Agreement that provides for
the grant of an Incentive Stock Option shall contain such terms and conditions
as the Board determines to be necessary or desirable to qualify such Option as
an Incentive Stock Option within the meaning of section 422 of the Code.
 
(l)           COMPANY’S REPURCHASE RIGHT.  Each Option Agreement may, but is not
required to, include provisions whereby the Company shall have the right to
repurchase any and all shares acquired by an Optionee on exercise of any Option
granted under the Plan, at such price and on such other terms and conditions as
the Board may approve and as may be set forth in the Option Agreement.  Such
right shall be exercisable by the Company after termination of an Optionee’s
Continuous Status as an Officer or Director, whenever such termination may occur
and whether such termination is voluntary or involuntary, with cause or without
cause, without regard to the reason therefor, if any.
 
6.
ADJUSTMENTS ON CERTAIN EVENTS.

 
(a)           CHANGES IN CONTROL.  Each Option Agreement shall provide that in
the event that the Company is subject to a Change in Control:
 
(i)           immediately prior thereto all outstanding Options shall be
automatically accelerated and become immediately exercisable as to all of the
shares of Stock covered thereby, notwithstanding anything to the contrary in the
Plan or the Option Agreement; and
 
(ii)           the Board may, in its discretion, and on such terms and
conditions as it deems appropriate, by resolution adopted by the Board or by the
terms of any agreement of sale, merger or consolidation giving rise to the
Change in Control, provide that, without Optionee’s consent, the shares subject
to an Option may (A) continue as an immediately exercisable Option of the
Company (if the Company is the surviving corporation), (B) be assumed as
immediately exercisable Options by the surviving corporation or its parent, (C)
be substituted by immediately exercisable options granted by the surviving
corporation or its parent with substantially the same terms for the Option, or
(D) be cancelled after payment to Optionee of an amount in cash or other
consideration delivered to stockholders of the Company in the transaction
resulting in a Change in Control of the Company equal to the total number of
shares subject to the Option multiplied by the remainder of (1) the amount per
share to be received by holders of the Company’s Stock in the sale, merger or
consolidation, minus (2) the exercise price per share of the shares subject to
the Option.
 
8

--------------------------------------------------------------------------------


 
(b)           ADJUSTMENT OF SHARES.  The exercise price shall be subject to
adjustment from time to time in the event that the Company shall (i) pay a
dividend in, or make a distribution of, shares of Stock (or securities
convertible into, exchangeable for or otherwise entitling a holder thereof to
receive Stock), or evidences of indebtedness or other property or assets, on
outstanding Stock, (ii) subdivide the outstanding shares of Stock into a greater
number of shares, (iii) combine the outstanding shares of Stock into a smaller
number of shares or (iv) issue any shares of its capital stock in a
reclassification of the Stock (including any such reclassification in connection
with a consolidation or merger in which the Company is the resulting
corporation).  An adjustment made pursuant to this section 6(b) shall, in the
case of a dividend or distribution, be made as of the record date therefor and,
in the case of a subdivision, combination or reclassification, be made as of the
effective date thereof.  In any such case, the total number of shares and the
number of shares or other units of such other securities purchasable on exercise
of the Option immediately prior thereto shall be adjusted so that the Optionee
shall be entitled to receive at the same aggregate purchase price the number of
shares of Stock and the number of shares or other units of such other securities
that the Optionee would have owned or would have been entitled to receive
immediately following the occurrence of any of the events described above had
the Option been exercised in full immediately prior to the occurrence (or
applicable record date) of such event.  If, as a result of any adjustment
pursuant to this section 6(b), the Optionee shall become entitled to receive
shares of two or more classes or series of securities of the Company, the Board
shall equitably determine the allocation of the adjusted exercise price between
or among shares or other units of such classes or series and shall notify the
Optionee of such allocation.
 
(c)           If at any time, as a result of an adjustment made pursuant to this
section 6, the Optionee shall become entitled to receive any shares of capital
stock or shares or other units of other securities or property or assets other
than Stock, the number of such other shares or units so receivable on any
exercise of the Option shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Stock in this section 6, and the provisions of this
Agreement with respect to the shares of Stock shall apply, with necessary
changes in points of detail, on like terms to any such other shares or units.
 
(d)           All calculations under this section 6 shall be, in the case of
exercise price, rounded up to the nearest cent or, in the case of shares,
rounded down to the nearest one-hundredth of a share, but in no event shall the
Company be obligated to issue any fractional share on any exercise of the
Option.
 
9

--------------------------------------------------------------------------------


 
7.
AMENDMENT OF THE PLAN.

 
(a)           The Board may from time to time amend or modify the Plan for any
reason; provided that the Company will seek shareholder approval for any change
if and to the extent required by applicable law, regulation or rule.
 
(b)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide Optionees with the
maximum benefits provided or to be provided under the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to cause the Plan
or Incentive Stock Options to comply therewith.
 
(c)           Rights and obligations under any Option granted before amendment
of the Plan shall not be altered or impaired by any amendment, unless the
Optionee consents in writing.
 
8.
TERMINATION OR SUSPENSION OF THE PLAN.

 
The Board may suspend or terminate the Plan at any time for any reason.  Unless
sooner terminated, the Plan shall terminate on the day prior to the tenth
anniversary of the earlier of the date the Plan is adopted by the Board or the
date the Plan is approved by the Company’s shareholders.  No Options may be
granted under the Plan while the Plan is suspended or after it is
terminated.  Rights and obligations under any Option granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except with the written consent of the Optionee.
 
9.
EFFECTIVE DATE OF THE PLAN.

 
The effective date of the Plan shall be determined by the Board.  Except as
provided in the next sentence, Incentive Stock Options shall not be issued under
the Plan unless at the time of such issuance the Code requires approval of the
Plan by the shareholders of the Company holding not less than the majority of
the shares present and voting at an annual or special meeting or by written
consent specified in the Code and the Plan is so approved.  Notwithstanding the
foregoing, Incentive Stock Options may be granted by the Board as provided
herein within twelve months of the expected date on which such meeting is to be
held or such written consents solicited subject to such subsequent shareholder
approval.  Options may be issued to an Officer or Director at any time, but
shall not be exercisable prior to shareholder approval of the Plan pursuant to
Rule 4350(i) of the National Association of Securities Dealers, Inc.’s
Qualification Requirements for NASDAQ Stock Market Securities; provided,
however, that Options may be issued to any person not previously employed by the
Company and may be exercisable at any time, as an inducement essential to the
individual’s entering into an employment contract with the Company as an
Officer.
 
10.
WITHHOLDING TAXES.

 
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan, the Company shall have the right to require the grantee to
remit to the Company an amount sufficient to satisfy any Federal, state or local
withholding tax requirements prior to the delivery of any certificate or
certificates for such shares.  Alternatively, the Company may issue or transfer
such shares net of the number of shares sufficient to satisfy the minimum
withholding tax requirements.  For withholding tax purposes, the shares of Stock
shall be valued on the date the withholding obligation is incurred.
 
10

--------------------------------------------------------------------------------


 
11.
NO RIGHTS AS SHAREHOLDER.

 
No Optionee, as such, shall have any rights as a shareholder of the Company.
 
12.
NO RIGHTS TO CONTINUED EMPLOYMENT OR ENGAGEMENT.

 
The Plan and any Options granted under the Plan shall not confer on any Optionee
any right with respect to continuation of employment by the Company or any
Subsidiary or engagement as a Director, nor shall they interfere in any way with
the right of the Company or any Subsidiary that employs or engages an Optionee
to terminate the Optionee’s employment or engagement at any time.
 
13.
COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT.

 
So long as a class of the Company’s equity securities is registered under
section 12 of the Exchange Act, the Company intends that the Plan shall comply
in all respects with Rule 16b-3.  If during such time any provision of this Plan
is found not to be in compliance with Rule 16b-3, that provision shall be deemed
to have been amended or deleted as and to the extent necessary to comply with
Rule 16b-3, and the remaining provisions of the Plan shall continue in full
force and effect without change.  All transactions under the Plan during such
time shall be executed in accordance with the requirements of section 16 of the
Exchange Act and the applicable regulations promulgated thereunder.
 
14.
INDEMNIFICATION.

 
In addition to such other rights of indemnification as they may have as
Directors or Officers, Directors and Officers to whom authority to act for the
Board or the Company is delegated shall be indemnified by the Company against
all reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.
 
11

--------------------------------------------------------------------------------


 
 ANNEX A
 


 
INCENTIVE STOCK OPTION AGREEMENT
 
__________________, Optionee:
 
Waste Connections, Inc. (the “Company”), pursuant to its 2002 Senior Management
Equity Incentive Plan (the “Plan”), has this ______________, 20___, granted to
you, the optionee named above, an option to purchase shares of the common stock
of the Company (“Stock”).  This option is intended to qualify as an “incentive
stock option” within the meaning of section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
 
The grant under this Incentive Stock Option Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Officers and Directors.  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Plan.  The option granted hereunder shall be subject to and governed by
the following terms and conditions:
 
1.           The total number of shares of Stock subject to this option is
______________ shares.  Subject to the limitations herein and in the Plan, this
option shall become exercisable (vest) as follows:
 
Number of Shares
   (Installment)   
 
Date of Earliest Exercise
        (Vesting)        
 
       

The installments provided for are cumulative.  Each such installment that
becomes exercisable shall remain exercisable until expiration or earlier
termination of the option.
 
2.           (a)           The exercise price of this option is
$_____________________ per share, being not less than 100 percent of [110
percent if Optionee is a Ten Percent Shareholder] the Fair Market Value of the
Stock on the date of grant of this option.
                             (b)           Payment of the exercise price per
share is due in full in cash (including check) on exercise of all or any part of
each installment that has become exercisable by you; provided that, if at the
time of exercise the Stock is publicly traded and quoted regularly in the Wall
Street Journal, payment of the exercise price, to the extent permitted by the
Company and applicable statutes and regulations, may be made by having the
Company withhold shares of Stock issuable on such exercise, by delivering shares
of Stock already owned by you, by cashless exercise described in Section 5(d) of
the Plan and complying with its provisions, or by delivering a combination of
such forms of payment.  Such Stock (i) shall be valued at its Fair Market Value
at the close of business on the date of exercise, (ii) if originally acquired
from the Company, must have been held for the period required to avoid a charge
to the Company’s reported earnings, and (iii) must be owned free and clear of
any liens, claims, encumbrances or security interests.
 
Annex A: Page 1

--------------------------------------------------------------------------------


 
 
3.           (a)           Subject to the provisions of this Agreement, you may
elect at any time during your Continuous Status as an Officer or Director to
exercise this option as to any part or all of the shares subject to this option
at any time during the term hereof, including, without limitation, a time prior
to the date of earliest exercise (vesting) stated in paragraph 1 hereof;
provided that:
 
(i)           a partial exercise of this option shall be deemed to cover first
vested shares and then unvested shares next vesting;
 
(ii)           any shares so purchased that shall not have vested as of the date
of exercise shall be subject to the purchase option in favor of the Company as
described in the Early Exercise Stock Purchase Agreement available from the
Company;
 
(iii)           you shall enter into an Early Exercise Stock Purchase Agreement
in the form available from the Company with a vesting schedule that will result
in the same vesting as if no early exercise had occurred; and
 
(iv)           you acknowledge that the aggregate Fair Market Value (determined
as of the date options are granted) of any Stock subject to Incentive Stock
Options granted to you by the Company or any parent or Subsidiary that become
exercisable for the first time during any calendar year may not exceed $100,000,
and agree that to the extent that the aggregate Fair Market Value of Stock with
respect to which such Incentive Stock Options are exercisable by you for the
first time in a calendar year exceeds $100,000, the options or portions thereof
in excess of such limit shall be treated (according to the order in which they
were granted) as Nonqualified Stock Options.
 
(b)           The election provided in this paragraph 3 to purchase shares on
the exercise of this option prior to the vesting dates shall cease on
termination of your Continuous Status as an Officer or Director and may not be
exercised from or after the date thereof.
 
4.           This option may not be exercised for any number of shares that
would require the issuance of anything other than whole shares.
 
5.           Notwithstanding anything to the contrary herein, this option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  In addition, this option
may not be exercised unless (a) a registration statement under the Securities
Act shall at the time of exercise of the option be in effect with respect to the
shares issuable upon exercise of the option or (b) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of any
option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
Annex A: Page 2

--------------------------------------------------------------------------------


 
6.           The term of this option commences on the date hereof and, unless
sooner terminated as set forth below or in the Plan, terminates on
___________________ (which date shall be no more than [ten years] [five years if
Optionee is a Ten Percent Shareholder] from the date this option is
granted).  In no event may this option be exercised on or after the date on
which it terminates.  This option shall terminate prior to the expiration of its
term on the day after the termination of your Continuous Status as an Officer or
Director for any reason or for no reason, unless:
 
(a)           such termination is due to your retirement or Disability and you
do not die within the three months after such termination, in which event the
option shall terminate on the earliest of the termination date set forth above,
six months, in the case of Disability, or three months in the case of
retirement, after such termination of your Continuous Status as an Officer or
Director; or
 
(b)           such termination is due to your death, or such termination is due
to your retirement or Disability and you die within three months after such
termination, in which event the option shall terminate on the earlier of the
termination date set forth above or the first anniversary of your death.
 
Notwithstanding any of the foregoing provisions to the contrary however, this
option may be exercised following termination of your Continuous Status as an
Officer or Director only as to that number of shares as to which it shall have
been exercisable under paragraph 1 of this Agreement on the date of such
termination.
 
7.           (a)           This option may be exercised, to the extent specified
above, by delivering a notice of exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to subsection 5(f) of the Plan.
 
(b)           By exercising this option you agree that:
 
(i)           the Company may require you to enter into an arrangement providing
for the cash payment by you to the Company of any tax withholding obligation of
the Company arising by reason of (A) the exercise of this option, (B) the lapse
of any substantial risk of forfeiture to which the shares are subject at the
time of exercise, or (C) the disposition of shares acquired on such exercise;
 
(ii)           you will notify the Company in writing within fifteen days after
the date of any disposition of any of the shares of the Stock issued on exercise
of this option that occurs within two years after the date of this option grant
or within one year after such shares of Stock are issued on exercise of this
option; and
 
(iii)           the Company (or a representative of the underwriters) may, in
connection with an underwritten registration of the offering of any securities
of the Company under the Exchange Act, require that you not sell or otherwise
transfer or dispose of any shares of Stock or other securities of the Company
during such period (not to exceed 180 days) following the effective date (the
“Effective Date”) of the registration statement of the Company filed under the
Exchange Act as may be requested by the Company or the representative of the
underwriters.  For purposes of this restriction, you will be deemed to own
securities which (A) are owned directly or indirectly by you, including
securities held for your benefit by nominees, custodians, brokers or pledgees,
(B) may be acquired by you within sixty days of the Effective Date, (C) are
owned directly or indirectly, by or for your brothers or sisters (whether by
whole or half blood), spouse, ancestors and lineal descendants, or (D) are
owned, directly or indirectly, by or for a corporation, partnership, estate or
trust of which you are a shareholder, partner or beneficiary, but only to the
extent of your proportionate interest therein as a shareholder, partner or
beneficiary thereof.  You further agree that the Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such period.
 
Annex A: Page 3

--------------------------------------------------------------------------------


 
8.           (a)           In the event that the Company is subject to a Change
in Control:
 
(i)           immediately prior thereto this option shall be automatically
accelerated and become immediately exercisable as to all of the shares of Stock
covered hereby, notwithstanding anything to the contrary in the Plan or this
Agreement; and
 
(ii)           the Board may, in its discretion, and on such terms and
conditions as it deems appropriate, by resolution adopted by the Board or by the
terms of any agreement of sale, merger or consolidation giving rise to the
Change in Control, provide that, without Optionee’s consent, the shares subject
to this option may (A) continue as an immediately exercisable option of the
Company (if the Company is the surviving corporation), (B) be assumed as
immediately exercisable options by the surviving corporation or its parent,
(C) be substituted by immediately exercisable options granted by the surviving
corporation or its parent with substantially the same terms for this option, or
(D) be cancelled after payment to Optionee of an amount in cash or other
consideration delivered to stockholders of the Company in the transaction
resulting in a Change in Control of the Company equal to the total number of
shares subject to this option multiplied by the remainder of (1) the amount per
share to be received by holders of the Company’s Stock in the sale, merger or
consolidation, minus (2) the exercise price per share of the shares subject to
this option.
 
(b)           The exercise price shall be subject to adjustment from time to
time in the event that the Company shall (i) pay a dividend in, or make a
distribution of, shares of Stock (or securities convertible into, exchangeable
for or otherwise entitling a holder thereof to receive Stock), or evidences of
indebtedness or other property or assets, on outstanding Stock, (ii) subdivide
the outstanding shares of Stock into a greater number of shares, (iii) combine
the outstanding shares of Stock into a smaller number of shares or (iv) issue
any shares of its capital stock in a reclassification of the Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the resulting corporation).  An adjustment made pursuant to this
section 8(b) shall, in the case of a dividend or distribution, be made as of the
record date therefor and, in the case of a subdivision, combination or
reclassification, be made as of the effective date thereof.  In any such case,
the total number of shares and the number of shares or other units of such other
securities purchasable on exercise of the option immediately prior thereto shall
be adjusted so that the Optionee shall be entitled to receive at the same
aggregate purchase price the number of shares of Stock and the number of shares
or other units of such other securities that the Optionee would have owned or
would have been entitled to receive immediately following the occurrence of any
of the events described above had the option been exercised in full immediately
prior to the occurrence (or applicable record date) of such event.  If, as a
result of any adjustment pursuant to this section 8(b), the Optionee shall
become entitled to receive shares of two or more classes or series of securities
of the Company, the Board shall equitably determine the allocation of the
adjusted exercise price between or among shares or other units of such classes
or series and shall notify the Optionee of such allocation.
 
Annex A: Page 4

--------------------------------------------------------------------------------


 
(c)           If at any time, as a result of an adjustment made pursuant to this
section 8, the Optionee shall become entitled to receive any shares of capital
stock or shares or other units of other securities or property or assets other
than Stock, the number of such other shares or units so receivable on any
exercise of the option shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Stock in this section 8, and the provisions of this
Agreement with respect to the shares of Stock shall apply, with necessary
changes in points of detail, on like terms to any such other shares or units.
 
(d)           All calculations under this section 8 shall be, in the case of
exercise price, rounded up to the nearest cent or, in the case of shares subject
to this option, rounded down to the nearest one-hundredth of a share, but in no
event shall the Company be obligated to issue any fractional share on any
exercise of the option.
 
9.           This option is generally not transferable, except by will or by the
laws of descent and distribution, unless the Company expressly permits a
transfer, such as to a trust or other entity for estate planning
purposes.  Unless the Company approves such a transfer, this option is
exercisable during your life only by you.
 
10.           This Agreement is not an employment contract and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company, or of the Company to continue
your employment with the Company.
 
11.           Any notice or other communication to be given under or in
connection with this Agreement or the Plan shall be given in writing and shall
be deemed effectively given on receipt or, in the case of notices from the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the address specified below or at such other
address as you may hereafter designate by notice to the Company.
 
12.           This Agreement is subject to all provisions of the Plan, a copy of
which is attached hereto and made a part of this Agreement, including, without
limitation, the provisions of section 5 of the Plan relating to option
provisions, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.
 
Annex A: Page 5

--------------------------------------------------------------------------------


 

     
 
 
                       WASTE CONNECTIONS, INC.                              
                     By          Duly authorized on behalf        of the Board
of Directors



ATTACHMENTS:
 
Waste Connections, Inc. 2002 Senior Management Equity Incentive Plan
 
Notice of Exercise
 
Annex A: Page 6

--------------------------------------------------------------------------------


 
The undersigned:
 
 
 
 
(a)           Acknowledges receipt of the foregoing Incentive Stock Option
Agreement and the attachments referenced therein and understands that all rights
and liabilities with respect to the option granted under the Agreement are set
forth in such Agreement and the Plan; and
 
(b)           Acknowledges that as of the date of grant set forth in such
Agreement, the Agreement sets forth the entire understanding between the
undersigned optionee and the Company and its Subsidiaries regarding the
acquisition of Stock pursuant to the option and supersedes all prior oral and
written agreements on that subject with the exception of (i) the options, if
any, previously granted and delivered to the undersigned under stock option
plans of the Company, and (ii) the following agreements only:
 
                    

NONE:    _____________        (Initial)             OTHER:
 _________________________        _________________________      
 _________________________                          OPTIONEE          

     Address:                     

 
Annex A: Page 7

--------------------------------------------------------------------------------


                      

 
 
 
NOTICE OF EXERCISE

Waste Connections, Inc.       35 Iron Point Circle, Suite 200      Date of
Exercise: __________ Folsom, CA  95630       

 
Ladies and Gentlemen:
 
This constitutes notice under my Incentive Stock Option Agreement that I elect
to purchase the number of shares of Common Stock (“Stock”) of Waste Connections,
Inc. (the “Company”) for the price set forth below.

 

Option Agreement dated: _______________________             Number of shares as
      to which option is       exercised:  _______________________            
Certificates to be       issued in name of: _______________________            
Total exercise price: $______________________             Cash payment delivered
      herewith:  $______________________             Value of __________ shares
      of _________________ common       stock delivered herewith:1 
$______________________    

 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Waste Connections, Inc. 2002 Senior
Management Equity Incentive Plan or the Option Agreement, (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and (iii) if this
exercise relates to an incentive stock option, to notify you in writing within
fifteen days after the date of any disposition of any of the shares of Stock
issued on exercise of this option that occurs within two years after the date of
grant of this option or within one year after such shares of Stock are issued on
exercise of this option.
 
 
                                       
1           Shares must meet the public trading requirements set forth in the
Option Agreement.  Shares must be valued in accordance with the terms of the
option being exercised, must have been owned for the minimum period required in
the Option Agreement, and must be owned free and clear of any liens, claims,
encumbrances or security interests.  Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.
 
Annex A: Page 8

--------------------------------------------------------------------------------


 
I hereby represent, warrant and agree with respect to the shares of Stock of the
Company that I am acquiring by this exercise of the option (the “Shares”) that,
if required by the Company (or a representative of the underwriters) in
connection with an underwritten registration of the offering of any securities
of the Company under the Securities Act, I will not sell or otherwise transfer
or dispose of any shares of Stock or other securities of the Company during such
period (not to exceed 180 days) following the effective date of the registration
statement of the Company filed under the Securities Act (the “Effective
Date”) as may be requested by the Company or the representative of the
underwriters.  For purposes of this restriction, I will be deemed to own
securities that (i) are owned directly or indirectly by me, including securities
held for my benefit by nominees, custodians, brokers or pledgees; (ii) may be
acquired by me within sixty days of the Effective Date; (iii) are owned,
directly or indirectly, by or for my brothers or sisters (whether by whole or
half blood), spouse, ancestors and lineal descendants; or (iv) are owned,
directly or indirectly, by or for a corporation, partnership, estate or trust of
which I am a shareholder, partner or beneficiary, but only to the extent of my
proportionate interest therein as a shareholder, partner or beneficiary
thereof.  I further agree that the Company may impose stop-transfer instructions
with respect to securities subject to this restriction until the end of such
period.
 

  Very truly yours,            

 
 
Annex A: Page 9

--------------------------------------------------------------------------------


 


 Annex B
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
____________, Optionee:
 
Waste Connections, Inc. (the “Company”), pursuant to its 2002 Senior Management
Equity Incentive Plan (the “Plan”), has this __________, 20__, granted to you,
the optionee named above, an option to purchase shares of the common stock of
the Company (“Stock”).  This option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
The grant under this Nonqualified Stock Option Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Officers and Directors.  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Plan.  The option granted hereunder shall be subject to and governed by
the following terms and conditions:
 
1.           The total number of shares of Stock subject to this option is
_______________ shares.  Subject to the limitations herein and in the Plan, this
option shall become exercisable (vest) as follows:
 
Number of Shares
   (Installment)   
 
Date of Earliest Exercise
        (Vesting)        
 
       

The installments provided for are cumulative.  Each such installment that
becomes exercisable shall remain exercisable until expiration or earlier
termination of the option.
 
2.           (a)           The exercise price of this option is $______________
per share.
 
(b)           Payment of the exercise price per share is due in full in cash
(including check) on exercise of all or any part of each installment that has
become exercisable by you; provided that, if at the time of exercise the Stock
is publicly traded and quoted regularly in the Wall Street Journal, payment of
the exercise price, to the extent permitted by the Company and applicable
statutes and regulations, may be made by having the Company withhold shares of
Stock issuable on such exercise, by delivering shares of Stock already owned by
you, by cashless exercise described in Section 5(d) of the Plan and complying
with its provisions, or by delivering a combination of such forms of
payment.  Such Stock (i) shall be valued at its Fair Market Value at the close
of business on the date of exercise, (ii) if originally acquired from the
Company, must have been held for the period required to avoid a charge to the
Company’s reported earnings, and (iii) must be owned free and clear of any
liens, claims, encumbrances or security interests.
 
Annex B: Page 1

--------------------------------------------------------------------------------


                3.           (a)           Subject to the provisions of this
Agreement, you may elect at any time during your Continuous Status as an Officer
or Director to exercise this option as to any part or all of the shares subject
to this option at any time during the term hereof, including, without
limitation, a time prior to the date of earliest exercise (vesting) stated in
paragraph 1 hereof; provided that:
 
(i)           a partial exercise of this option shall be deemed to cover first
vested shares and then unvested shares next vesting;
 
(ii)           any shares so purchased that shall not have vested as of the date
of exercise shall be subject to the purchase option in favor of the Company as
described in the Early Exercise Stock Purchase Agreement available from the
Company; and
 
(iii)           you shall enter into an Early Exercise Stock Purchase Agreement
in the form available from the Company with a vesting schedule that will result
in the same vesting as if no early exercise had occurred.
 
(b)           The election provided in this paragraph 3 to purchase shares on
the exercise of this option prior to the vesting dates shall cease on
termination of your Continuous Status as an Officer or Director and may not be
exercised from or after the date thereof.
 
4.           This option may not be exercised for any number of shares that
would require the issuance of anything other than whole shares.
 
5.           Notwithstanding anything to the contrary herein, this option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  In addition, this option
may not be exercised unless (a) a registration statement under the Securities
Act shall at the time of exercise of the option be in effect with respect to the
shares issuable upon exercise of the option or (b) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of any
option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
6.           The term of this option commences on the date hereof and, unless
sooner terminated as set forth below or in the Plan, terminates on
________________ (which date shall be no more than ten years from the date this
option is granted).  In no event may this option be exercised on or after the
date on which it terminates.  This option shall terminate prior to the
expiration of its term the date of termination of your Continuous Status as an
Officer or Director for any reason or for no reason, unless:
 
(a)           such termination is due to your retirement or Disability and you
do not die within the three months after such termination, in which event the
option shall terminate on the earlier of the termination date set forth above or
six months after such termination of your Continuous Status as an Officer or
Director; or
 
Annex B: Page 2

--------------------------------------------------------------------------------


 
(b)           such termination is due to your death, or such termination is due
to your retirement or Disability and you die within three months after such
termination, in which event the option shall terminate on the earlier of the
termination date set forth above or the first anniversary of your death.
 
Notwithstanding any of the foregoing provisions to the contrary however, this
option may be exercised following termination of your Continuous Status as an
Officer or Director only as to that number of shares as to which it shall have
been exercisable under paragraph 1 of this Agreement on the date of such
termination.
 
7.           (a)           This option may be exercised, to the extent specified
above, by delivering a notice of exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to subsection 5(f) of the Plan.
 
(b)           By exercising this option you agree that the Company (or a
representative of the underwriters) may, in connection with an underwritten
registration of the offering of any securities of the Company under the Exchange
Act, require that you not sell or otherwise transfer or dispose of any shares of
Stock or other securities of the Company during such period (not to exceed 180
days) following the effective date (the “Effective Date”) of the registration
statement of the Company filed under the Exchange Act as may be requested by the
Company or the representative of the underwriters.  For purposes of this
restriction, you will be deemed to own securities which (A) are owned directly
or indirectly by you, including securities held for your benefit by nominees,
custodians, brokers or pledgees, (B) may be acquired by you within sixty days of
the Effective Date, (C) are owned directly or indirectly, by or for your
brothers or sisters (whether by whole or half blood), spouse, ancestors and
lineal descendants, or (D) are owned, directly or indirectly, by or for a
corporation, partnership, estate or trust of which you are a shareholder,
partner or beneficiary, but only to the extent of your proportionate interest
therein as a shareholder, partner or beneficiary thereof.  You further agree
that the Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.
 
8.           (a)           In the event that the Company is subject to a Change
in Control:
 
(i)           immediately prior thereto this option shall be automatically
accelerated and become immediately exercisable as to all of the shares of Stock
covered hereby, notwithstanding anything to the contrary in the Plan or this
Agreement; and
 
(ii)           the Board may, in its discretion, and on such terms and
conditions as it deems appropriate, by resolution adopted by the Board or by the
terms of any agreement of sale, merger or consolidation giving rise to the
Change in Control, provide that, without Optionee’s consent, the shares subject
to this option may (A) continue as an immediately exercisable option of the
Company (if the Company is the surviving corporation), (B) be assumed as
immediately exercisable options by the surviving corporation or its parent,
(C) be substituted by immediately exercisable options granted by the surviving
corporation or its parent with substantially the same terms for this option, or
(D) be cancelled after payment to Optionee of an amount in cash or other
consideration delivered to stockholders of the Company in the transaction
resulting in a Change in Control of the Company equal to the total number of
shares subject to this option multiplied by the remainder of (1) the amount per
share to be received by holders of the Company’s Stock in the sale, merger or
consolidation, minus (2) the exercise price per share of the shares subject to
this option.
 
Annex B: Page 3

--------------------------------------------------------------------------------


 
(b)           The exercise price shall be subject to adjustment from time to
time in the event that the Company shall (i) pay a dividend in, or make a
distribution of, shares of Stock (or securities convertible into, exchangeable
for or otherwise entitling a holder thereof to receive Stock), or evidences of
indebtedness or other property or assets, on outstanding Stock, (ii) subdivide
the outstanding shares of Stock into a greater number of shares, (iii) combine
the outstanding shares of Stock into a smaller number of shares or (iv) issue
any shares of its capital stock in a reclassification of the Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the resulting corporation).  An adjustment made pursuant to this
section 8(b) shall, in the case of a dividend or distribution, be made as of the
record date therefor and, in the case of a subdivision, combination or
reclassification, be made as of the effective date thereof.  In any such case,
the total number of shares and the number of shares or other units of such other
securities purchasable on exercise of the option immediately prior thereto shall
be adjusted so that the Optionee shall be entitled to receive at the same
aggregate purchase price the number of shares of Stock and the number of shares
or other units of such other securities that the Optionee would have owned or
would have been entitled to receive immediately following the occurrence of any
of the events described above had the option been exercised in full immediately
prior to the occurrence (or applicable record date) of such event.  If, as a
result of any adjustment pursuant to this section 8(b), the Optionee shall
become entitled to receive shares of two or more classes or series of securities
of the Company, the Board shall equitably determine the allocation of the
adjusted exercise price between or among shares or other units of such classes
or series and shall notify the Optionee of such allocation.
 
(c)           If at any time, as a result of an adjustment made pursuant to this
section 8, the Optionee shall become entitled to receive any shares of capital
stock or shares or other units of other securities or property or assets other
than Stock, the number of such other shares or units so receivable on any
exercise of the option shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Stock in this section 8, and the provisions of this
Agreement with respect to the shares of Stock shall apply, with necessary
changes in points of detail, on like terms to any such other shares or units.
 
(d)           All calculations under this section 8 shall be, in the case of
exercise price, rounded up to the nearest cent or, in the case of shares subject
to this option, rounded down to the nearest one-hundredth of a share, but in no
event shall the Company be obligated to issue any fractional share on any
exercise of the option.
 
9.           This option is generally not transferable, except by will or by the
laws of descent and distribution, unless the Company expressly permits a
transfer, such as to a trust or other entity for estate planning
purposes.  Unless the Company approves such a transfer, this option is
exercisable during your life only by you.
 
Annex B: Page 4

--------------------------------------------------------------------------------


 
10.           This Agreement is not an employment contract and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company, or of the Company to continue
your employment with the Company.  If this option is granted to you in
connection with your performance of services as a Director, references to
employment, Employee and similar terms shall be deemed to include the
performance of services as a Director; provided that no rights as an Employee
shall arise by reason of the use of such terms.
 
11.           Any notice or other communication to be given under or in
connection with this Agreement or the Plan shall be given in writing and shall
be deemed effectively given on receipt or, in the case of notices from the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the address specified below or at such other
address as you may hereafter designate by notice to the Company.
 
12.           This Agreement is subject to all provisions of the Plan, a copy of
which is attached hereto and made a part of this Agreement, including, without
limitation, the provisions of section 5 of the Plan relating to option
provisions, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.
 

     WASTE CONNECTIONS, INC.                  

 

     By          Duly authorized on behalf       of the Board of Directors

 


 
ATTACHMENTS:
 
Waste Connections, Inc. 2002 Senior Management Equity Incentive Plan
Notice of Exercise
 
Annex B: Page 5

--------------------------------------------------------------------------------


 
The undersigned:
 
(a)           Acknowledges receipt of the foregoing Nonqualified Stock Option
Agreement and the attachments referenced therein and understands that all rights
and liabilities with respect to the option granted under the Agreement are set
forth in such Agreement and the Plan; and
 
(b)           Acknowledges that as of the date of grant set forth in such
Agreement, the Agreement sets forth the entire understanding between the
undersigned optionee and the Company and its Subsidiaries regarding the
acquisition of Stock pursuant to the option and supersedes all prior oral and
written agreements on that subject with the exception of (i) the options, if
any, previously granted and delivered to the undersigned under stock option
plans of the Company, and (ii) the following agreements only:

 

NONE: _____________       (Initial)             OTHER: 
_________________________       _________________________      
_________________________
                   

 
                      
 

            OPTIONEE              
Address:                                                                                                     
                                                                              
                                                                                                                    
   

 
Annex B: Page 6

--------------------------------------------------------------------------------


  
NOTICE OF EXERCISE

 

Waste Connections, Inc.       35 Iron Point Circle, Suite 200     Date of
Exercise: __________ Folsom, CA  95630       

 
Ladies and Gentlemen:
 
This constitutes notice under my Nonqualified Stock Option Agreement that I
elect to purchase the number of shares of Common Stock (“Stock”) of Waste
Connections, Inc. (the “Company”) for the price set forth below.

 

Option Agreement dated:   _______________________           Number of shares as
      to which option is       exercised: _______________________            
Certificates to be       issued in name of: _______________________            
Total exercise price: $______________________             Cash payment delivered
      herewith:   $______________________             Value of __________ shares
      of _________________ common       stock delivered herewith:2
$______________________    

                                                                                                        
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Waste Connections, Inc. 2002 Senior
Management Equity Incentive Plan or the Option Agreement, (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and (iii) if this
exercise relates to an incentive stock option, to notify you in writing within
fifteen days after the date of any disposition of any of the shares of Stock
issued on exercise of this option that occurs within two years after the date of
grant of this option or within one year after such shares of Stock are issued on
exercise of this option.
 
 

--------------------------------------------------------------------------------

2           Shares must meet the public trading requirements set forth in the
Option Agreement.  Shares must be valued in accordance with the terms of the
option being exercised, must have been owned for the minimum period required in
the Option Agreement, and must be owned free and clear of any liens, claims,
encumbrances or security interests.  Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.

Annex B: Page 7

--------------------------------------------------------------------------------


 
I hereby represent, warrant and agree with respect to the shares of Stock of the
Company that I am acquiring by this exercise of the option (the “Shares”) that,
if required by the Company (or a representative of the underwriters) in
connection with an underwritten registration of the offering of any securities
of the Company under the Securities Act, I will not sell or otherwise transfer
or dispose of any shares of Stock or other securities of the Company during such
period (not to exceed 180 days) following the effective date of the registration
statement of the Company filed under the Securities Act (the “Effective
Date”) as may be requested by the Company or the representative of the
underwriters.  For purposes of this restriction, I will be deemed to own
securities that (i) are owned, directly or indirectly by me, including
securities held for my benefit by nominees, custodians, brokers or pledgees;
(ii) may be acquired by me within sixty days of the Effective Date; (iii) are
owned directly or indirectly, by or for my brothers or sisters (whether by whole
or half blood), spouse, ancestors and lineal descendants; or (iv) are owned,
directly or indirectly, by or for a corporation, partnership, estate or trust of
which I am a shareholder, partner or beneficiary, but only to the extent of my
proportionate interest therein as a shareholder, partner or beneficiary
thereof.  I further agree that the Company may impose stop-transfer instructions
with respect to securities subject to this restriction until the end of such
period.
 


  Very truly yours,            

 
 
Annex B: Page 8